DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6 and 14 have been canceled.
Claims 1-5, 7-13 and 15-16 are pending. 
Claims 1-5, 7-13 and 15-16 are rejected, grounds follow.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.


Response to Arguments
Applicant’s arguments, see Remarks, filed 14 December 2020, with respect to the 35 USC 112(b) rejections of various claims have been fully considered and, in conjunction with the amendments, are persuasive. The 35 USC 112(b) rejections have been withdrawn.
Applicant’s arguments, see Remarks, filed 14 December 2020, with respect to the rejection(s) of claim(s) 1, 7 and 13 under 35 USC 102 in view of Kruck have been fully considered and are persuasive in part. Examiner agrees that Kruck does not appear to teach or fairly suggest that the table is arranged around a vertical pivot axis.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kruck, further in view of Okuzono, et al., US Pg-Pub 2018/0067467.

Regarding the arguments by Applicant that Kruck teaches away from a vertical pivot axis, "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In this case, while Examiner agrees that Kruck suggests a vertical pivot would be inferior, it does not articulate that such a combination could not or should not be made, and accordingly Examiner does not find that Kruck teaches away from such a substitution. (See MPEP 2145).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Kruck, US Pg-Pub 2017/0050282 (hereafter Kruck) in view of Okuzono et al., US Pg-Pub 2018/0067467 (hereafter Okuzono).

Regarding Claim 1, Kruck teaches:
A method for performing a continuous machining process, comprising the steps of: mounting inside an enclosure (fig. 4, “Cell 1” see [0047]) a robot, ( fig. 4, “Robot 7” see [0047] ) a machining tool ( fig. 4 machining tool 12, see [0048] ) a raw parts supply ( [0059] “storage location 11” see also [0051] “Robot cells may include supply or storage stations for workpieces 16, 17”), and a table ( fig. 3 “Cradle Plate 19” see [0054] ) having a first vise ( at least fig. 3 “clamping point 5” see [0054] ) and a second vise (at least fig. 3 “clamping point 6” see [0054] ) for holding parts; ( [0054] “workpieces 16, 17 are clamped in the clamping points 5, 6 on a cradle plate 19” ) 
operating the robot to pick a first raw part from the raw parts supply, ( [0059] “robot 7 … pick[s] up workpieces for machining” ) place the first raw part ( [0048] “The clamping points 5, 6 are reachable by a robot arm. Workpieces 16, into the second vise ( e.g. “clamping point 6”;) while the machining tool is machining a second raw part ( [0048] “While machining is being performed at one of the clamping points 5, loading and unloading may be carried out at another clamping point 6.” ) in the first vise (e.g. “Clamping point 5” ), and then move clear of the second vise; (see [0053] “The loading and unloading of the clamping points 5, 6 in concurrent operation time is ensured … without interfering movements.” ) 
and when the machining of the second raw part is complete thereby forming a machined part, ( [0059] “…after machining is complete” )  operating the robot to pick the machined part from the first vise, ([0059] “Robot 7 … deposit[s] them [workpieces] at a storage location 11 after machining is complete” )
wherein the table is rotatable (fig. 3, “Axis 18” see [0054] )  … between a first position wherein the first vise is proximal the machining tool, (fig. 3 as depicted right hand clamping point 6 is near the machining tool ) and the second vise is proximal the robot (fig. 3 as depicted, left hand clamping point 5 is near the robot )
and a second position wherein the first vise is proximal the robot and the second vise is proximal the machining tool. ( [0054] “By fitting this additional axis 18 or the cradle plate 19 with clamping points 5, 6 … from at least two sides, as illustrated in FIG. 3, it is possible for loading and unloading to take place on the side opposite from the machining spindle 13” nb. that is, by rotating 180 

Kruck differs from the claimed invention in that:
Kruck does not appear to teach or fairly suggest that the table is rotatable about a vertical pivot axis (nb. the table of Kruck is rotatable about a horizontal axis.)

However, Okuzono in the same field of endeavor teaches:
a machining table for a robot assisted machine tool which is rotatable about a vertical pivot axis ([0043] “a turn table 13 rotatable around a vertical axis on the table 7” ) such that the two workpieces rotate between being proximal to the robot ([0043] “capable of moving a machined work W2 to a position facilitating picking up of the machined work W2”) and proximal to the machine tool ([0043] “As illustrated in FIG. 10, there is available a machine tool 2 capable of moving a machined work W2 to a position facilitating picking up of the machined work W2 by proving a turn table 13 rotatable around a vertical axis on the table 7. The robot 3 processes the works W1 and W2 also in synchronization with rotation of the turn table 13, so that productivity can be further improved.” )

Okuzono and Kruck are analogous because they are from the same field of endeavor as the claimed invention of pick and place robotic systems, and contain overlapping structural and functional elements.  They each contain an articulated robot which picks and places articles on a rotating table; further they each place and retrieve articles which are subject to machining processes.


Accordingly, Examiner finds 1) the prior art contained a device or method (the method of Kruck) that differed from the claimed device or method by the substitution of a table with a vertical pivot for a table with a horizontal pivot; 2) that the substituted components and their functions were known in the art (as exemplified by Okuzono) and 3) that one of ordinary skill in the art could have substituted one known element for the other, and the results would have been predictable (because Okuzono teaches that a vertical pivot table may also be used to improve productivity by enabling machining and pick/place in synchronization, see Okuzono [0043]); Accordingly, the claim is obvious over the combination of Kruck and Okuzono. (see also MPEP 2143.I.B)



Regarding Claim 3, The combination of Kruck and Okuzono teaches all of the limitations of parent claim 1, 
Kruck further teaches:
including operating the robot to place the first raw part ([0048] “workpiece 17”) in the second vise ([0048] “clamping point 6” ) after the machining tool has completed a predetermined portion ([0053] “a machine controller enables the loading and unloading for appropriate program segments” nb. the step(s) of a machining program prior to an ‘appropriate program segments’ for loading are equivalent to a predetermined portion of a machining process ) of a machining process on the second raw part. ([0048] “While machining is being performed 


Regarding Claim 5, The combination of Kruck and Okuzono teaches all of the limitations of parent claim 1,
Kruck further teaches:
including repeating the steps of picking and placing the raw parts, ([0018] “the single-station machining unit is loadable … by the robot in concurrent operation time” ) machining the raw parts, ( [0018] “workpieces may be machined in the machine tool” ) and picking the machined parts ( [0018] “the single-station machining unit is … unloadable by the robot in concurrent operation time” ) for a plurality of the raw parts ( [0018] “workpieces may be machined in the machine tool, and new workpieces may be supplied at the same time.” ) to perform the continuous machining process. ([0018] “When operation is carried out in concurrent operation time, workpieces may be machined in the machine tool, and new workpieces may be supplied at the same time.” )

Regarding Claim 7, Kruck teaches:
A method for controlling a continuous machining process, comprising the steps of: mounting inside an enclosure ( Fig. 4, “Cell 1” see [0047]) a robot, ( fig. 4, “Robot 7” see [0047] )  a machining tool, ( fig. 4 machining tool 12, see a raw parts supply, ( [0059] “storage location 11” see also [0051] “Robot cells may include supply or storage stations for workpieces 16, 17”), and a table ( fig. 3 “Cradle Plate 19” see [0054] ) having a first vise ( at least fig. 3 “clamping point 5” see [0054] ) and a second vise (at least fig. 3 “clamping point 6” see [0054] ) for holding parts; ( [0054] “workpieces 16, 17 are clamped in the clamping points 5, 6 on a cradle plate 19” )
operating the machining tool to machine one raw part in the first vise; ([0048] “While machining is being performed at one of the clamping points 5”) 
operating the robot to pick another raw part from the raw parts supply; ( [0059] “robot 7 … pick[s] up workpieces for machining” )
operating the robot to place the another raw part ( [0048] “The clamping points 5, 6 are reachable by a robot arm. Workpieces 16, 17 may be clamped to the clamping points 5, 6 so that the workpieces can be machined with the machine tool 12” ) into the second vise (e.g. “clamping point 6”) while the machining tool is machining the one raw part in the first vise, ( [0048] “While machining is being performed at one of the clamping points 5, loading and unloading may be carried out at another clamping point 6.” ) and to then move clear of the second vise; (see [0053] “The loading and unloading of the clamping points 5, 6 in concurrent operation time is ensured … without interfering movements.” ) 
and when the machining of the one raw part is complete thereby forming a machined part, ( [0059] “…after machining is complete” )  operating the robot to pick the machined part from the first vise, ([0059] “Robot 7 … deposit[s] them [workpieces] at a storage location 11 after machining is complete” )
wherein the table is rotatable … (fig. 3, “Axis 18” see [0054] ) between a first position wherein the first vise is adjacent the machining tool and the second vise is adjacent the robot (fig. 3 as depicted right hand clamping point 6 is near the machining tool ) and a second position wherein the first vise is adjacent the robot and the second vise is adjacent the machining tool. ( [0054] “By fitting this additional axis 18 or the cradle plate 19 with clamping points 5, 6 … from at least two sides, as illustrated in FIG. 3, it is possible for loading and unloading to take place on the side opposite from the machining spindle 13” nb. that is, by rotating 180 degrees along axis 18, the relative positions of the clamps are reversed in order to facilitate loading and unloading during machining of the other part(s). )

Kruck differs from the claimed invention in that:
Kruck does not appear to teach or fairly suggest a table that is rotatable about a vertical pivot axis (nb. the table of Kruck is rotatable about a horizontal axis.)

However, Okuzono in the same field of endeavor teaches:
a machining table for a robot assisted machine tool which is rotatable about a vertical pivot axis ([0043] “a turn table 13 rotatable around a vertical axis on the table 7” ) such that the two workpieces rotate between being proximal to the robot ([0043] “capable of moving a machined work W2 to a position facilitating proximal to the machine tool ([0043] “As illustrated in FIG. 10, there is available a machine tool 2 capable of moving a machined work W2 to a position facilitating picking up of the machined work W2 by proving a turn table 13 rotatable around a vertical axis on the table 7. The robot 3 processes the works W1 and W2 also in synchronization with rotation of the turn table 13, so that productivity can be further improved.” )

Okuzono and Kruck are analogous because they are from the same field of endeavor as the claimed invention of pick and place robotic systems, and contain overlapping structural and functional elements.  They each contain an articulated robot which picks and places articles on a rotating table; further they each place and retrieve articles which are subject to machining processes.

Accordingly, Examiner finds 1) the prior art contained a device (the system of Kruck) that differed from the claimed device by the substitution of a table with a vertical pivot for a table with a horizontal pivot; 2) that the substituted components and their functions were known in the art (as exemplified by Okuzono) and 3) that one of ordinary skill in the art could have substituted one known element for the other, and the results would have been predictable (because Okuzono teaches that a vertical pivot table may also be used to improve productivity by enabling machining and pick/place in synchronization, see Okuzono [0043]); Accordingly, the claim is obvious over the combination of Kruck and Okuzono. (see also MPEP 2143.I.B)


Regarding Claim 8, The combination of Kruck and Okuzono teaches all of the limitations of parent claim 7,
Kruck further teaches:
wherein the table is in a first position (fig. 3 as depicted) and is rotated (fig. 3, “Axis 18” see [0054] ) to a second position when the machining of the one raw part is complete. ( [0054] “By fitting this additional axis 18 or the cradle plate 19 with clamping points 5, 6 … from at least two sides, as illustrated in FIG. 3, it is possible for loading and unloading to take place on the side opposite from the machining spindle 13” nb. that is, by rotating 180 degrees along axis 18, the relative positions of the clamps are reversed in order to facilitate loading and unloading during machining of the other part(s). )


Regarding Claim 11, The combination of Kruck and Okuzono teaches all of the limitations of parent claim 7, 
Kruck further teaches:
including operating the machining tool ( [0018] “workpieces may be machined in the machine tool” ) to machine the another raw part in the second vise ( [0018] “workpieces may be machined in the machine tool, and new workpieces may be supplied at the same time.” ) while the robot is picking the machined part from the first vise. ([0018] “the single-station machining unit is loadable and unloadable by the robot in concurrent operation time” )

Regarding Claim 12, The combination of Kruck and Okuzono teaches all of the limitations of parent claim 11, 
Kruck further teaches:
including performing the steps for a plurality of raw parts (i.e. workpieces 16 and 17) in succession to control the continuous machining process. ([0018] “When operation is carried out in concurrent operation time, workpieces may be machined in the machine tool, and new workpieces may be supplied at the same time.” )



Claim 13, Kruck teaches:
An apparatus for controlling a continuous machining process, comprising: an enclosure ( Fig. 4, “Cell 1” see [0047]) with a machining tool mounted therein; ( fig. 4 machining tool 12, see [0048] )
a table mounted in the enclosure ( fig. 3 “Cradle Plate 19” see [0054] ) and having a first vise ( at least fig. 3 “clamping point 5” see [0054] ) and a second vise (at least fig. 3 “clamping point 6” see [0054] ) for holding parts ( [0054] “workpieces 16, 17 are clamped in the clamping points 5, 6 on a cradle plate 19” )  to be machined into machined parts by the machining tool;
a raw parts supply ([0059] “storage location 11” see also [0051] ) mounted in the enclosure; ([0051] “Robot cells may include supply or storage stations for workpieces 16, 17”),
and a robot ( fig. 4, “Robot 7” see [0047]) mounted in the enclosure ( Fig. 4, “Cell 1” see [0047] ) and positioned to pick a raw part from the raw parts supply ( [0059] “robot 7 … pick[s] up workpieces for machining” ) and to place the raw part into a selected one of the first vise and the second vise ( [0048] “The clamping points 5, 6 are reachable by a robot arm. Workpieces 16, 17 may be clamped to the clamping points 5, 6 so that the workpieces can be machined with the machine tool 12” )
wherein the table is rotatable … (fig. 3, “Axis 18” see [0054] ) between a first position wherein the first vise is adjacent the machining tool and the second vise is adjacent the robot (fig. 3 as depicted right hand clamping point 6 is near the machining tool ) and a second position wherein the first vise is adjacent the robot and the second vise is adjacent the machining tool. ( [0054] “By fitting this additional axis 18 or the cradle plate 19 with clamping points 5, 6 … from at least two sides, as illustrated in FIG. 3, it is possible for loading and unloading to take place on the side opposite from the machining spindle 13” nb. that is, by rotating 180 degrees along axis 18, the relative positions of the clamps are reversed in order to facilitate loading and unloading during machining of the other part(s). )

Kruck 
Kruck does not appear to teach or fairly suggest a table that is rotatable about a vertical pivot axis (nb. the table of Kruck is rotatable about a horizontal axis.)

However, Okuzono in the same field of endeavor teaches:
a machining table for a robot assisted machine tool which is rotatable about a vertical pivot axis ([0043] “a turn table 13 rotatable around a vertical axis on the table 7” ) such that the two workpieces rotate between being proximal to the robot ([0043] “capable of moving a machined work W2 to a position facilitating picking up of the machined work W2”) and proximal to the machine tool ([0043] “As illustrated in FIG. 10, there is available a machine tool 2 capable of moving a machined work W2 to a position facilitating picking up of the machined work W2 by proving a turn table 13 rotatable around a vertical axis on the table 7. The robot 3 processes the works W1 and W2 also in synchronization with rotation of the turn table 13, so that productivity can be further improved.” )

Okuzono and Kruck are analogous because they are from the same field of endeavor as the claimed invention of pick and place robotic systems, and contain overlapping structural and functional elements.  They each contain an articulated robot which picks and places articles on a rotating table; further they each place and retrieve articles which are subject to machining processes.

Accordingly, Examiner finds 1) the prior art contained a device (the system of Kruck) that differed from the claimed device by the substitution of a table with a vertical pivot Okuzono) and 3) that one of ordinary skill in the art could have substituted one known element for the other, and the results would have been predictable (because Okuzono teaches that a vertical pivot table may also be used to improve productivity by enabling machining and pick/place in synchronization, see Okuzono [0043]); Accordingly, the claim is obvious over the combination of Kruck and Okuzono. (see also MPEP 2143.I.B)



Regarding Claim 16, The combination of Kruck and Okuzono teaches all of the limitations of parent claim 13, 
Kruck further teaches:
including a controller ([0020] “the robot cell has control means”) connected to and controlling operations of the machining tool, the table and the robot. ([0032] “movements of the robot, of the machine table, and/or of an additional axis are at least partially synchronizable, in particular movable in synchronization with one another.”)



Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck in view of Okuzono further in view of Lundahl, et al., US Pg-Pub 2004/0179924 (hereafter Lundahl).

Regarding Claim 2, the combination of Kruck and Okuzono teaches all of the limitations of parent claim 1, 
Okuzono further teaches:
placing the machined part that is picked from the first vise on an exit conveyor (Okuzono [0026] “the machined work W2 being held is picked up from the table 7, and is moved to the delivery conveyor 6 for a machined work W2 to be released;” )

But, the combination differs from the claimed invention in that Okuzono is silent as to the existence of an enclosure (but uses a conveyor to carry away machined parts) and Kruck refers to use of conveyor belts to facilitate feeding workpieces to a storage area in the enclosure which the robot may also place machined parts,  and accordingly the combination does not clearly teach:
operating the exit conveyor to remove the machined part from the enclosure.

However, Lundahl teaches that a robot (Lundahl fig. 1, “Robotic Manipulator 1”; [0013]) in an enclosure (Lundahl fig. 1, “Safety Enclosure 11”; [0014]) may place articles (e.g. Lundahl fig. 1, “packages 6” [0013]) on exit conveyors (Lundahl, fig. 1 “short takeaway conveyor belt 8” and “belt conveyor 9”; [0014]) which protrude into the enclosure, (see Lundahl fig. 1 which shows conveyor 9 protruding into enclosure 11) and the conveyor may be operated in order to remove the article from the enclosure. ([0015] “Once the package makes contact with the takeaway belt, the robot releases the package and let it be carried away to the articulating belt 9 which in turn carries the package to the fixed takeaway conveyor 10 of the facility material handling system.”)

Accordingly, Examiner finds that 1) the prior art contains a base method (the method of the combination of Kruck and Okuzono as articulated in the rejection of Claim 1, supra.) upon which the inclusion of an exit conveyor for conveying parts placed on the conveyor by a robot to the outside of the robotic enclosure can be seen as an improvement. 2) That the prior art contains a “comparable” method (the unloading robot and takeaway conveyor technique as described in Lundahl) which has been improved in the same way as the claimed invention by the incorporation of an exit conveyor for conveying articles out of the robotic enclosure. 3) One of Ordinary Skill in the art could have applied the known improvement in the same way to the base method, and the results would have been predictable at least because Lundahl teaches that such an improvement “simplifies the operation of the robot during unloading of articles” (Lundahl [0011] “This greatly simplifies the system design since the robot does not need the precision to securely lift and carry the package. The robot only needs to move the package onto the conveyor that is actively and advantageously positioned for each package removal action. The robot and conveyor work together to simplify the unloading process.” ); and Accordingly, the claim is obvious over the combination of Kruck and Lundahl (see MPEP 2143.I.C)



Regarding Claim 9, Kruck teaches all of the limitations of parent claim 7,
Okuzono further teaches:
placing the machined part that is picked from the first vise on an exit conveyor (Okuzono [0026] “the machined work W2 being held is picked up from the table 7, and is moved to the delivery conveyor 6 for a machined work W2 to be released;” )

But, the combination differs from the claimed invention in that Okuzono is silent as to the existence of an enclosure (but uses a conveyor to carry away machined parts) and Kruck refers to use of conveyor belts to facilitate feeding workpieces to a storage area in the enclosure which the robot may also place machined parts,  and accordingly the combination does not clearly teach:
operating the exit conveyor to remove the machined part from the enclosure.

However, Lundahl teaches that a robot (Lundahl fig. 1, “Robotic Manipulator 1”; [0013]) in an enclosure (Lundahl fig. 1, “Safety Enclosure 11”; [0014]) may place articles (e.g. Lundahl fig. 1, “packages 6” [0013]) on exit conveyors (Lundahl, fig. 1 “short takeaway conveyor belt 8” and “belt conveyor 9”; [0014]) which protrude into the enclosure, (see Lundahl fig. 1 which shows conveyor 9 protruding into enclosure 11) and the conveyor may be operated in order to remove the article from the enclosure. ([0015] “Once the 

Accordingly, Examiner finds that 1) the prior art contains a base method (the method of Kruck as articulated in the rejection of Claim 1, supra.) upon which the inclusion of an exit conveyor for conveying parts placed on the conveyor by a robot to the outside of the robotic enclosure can be seen as an improvement. 2) That the prior art contains a “comparable” method (the unloading robot and takeaway conveyor technique as described in Lundahl) which has been improved in the same way as the claimed invention by the incorporation of an exit conveyor for conveying articles out of the robotic enclosure. 3) One of Ordinary Skill in the art could have applied the known improvement in the same way to the base method, and the results would have been predictable at least because Lundahl teaches that such an improvement “simplifies the operation of the robot during unloading of articles” (Lundahl [0011] “This greatly simplifies the system design since the robot does not need the precision to securely lift and carry the package. The robot only needs to move the package onto the conveyor that is actively and advantageously positioned for each package removal action. The robot and conveyor work together to simplify the unloading process.” ); and Accordingly, the claim is obvious over the combination of Kruck and Lundahl (see MPEP 2143.I.C)


 Claim 15, the combination of Kruck and Okuzono teaches all of the limitations of parent claim 13,
Okuzono further teaches:
placing the machined part that is picked from the first vise on an exit conveyor (Okuzono [0026] “the machined work W2 being held is picked up from the table 7, and is moved to the delivery conveyor 6 for a machined work W2 to be released;” )

But, the combination differs from the claimed invention in that Okuzono is silent as to the existence of an enclosure (but uses a conveyor to carry away machined parts) and Kruck refers to use of conveyor belts to facilitate feeding workpieces to a storage area in the enclosure which the robot may also place machined parts,  and accordingly the combination does not clearly teach:
operating the exit conveyor to remove the machined part from the enclosure.

However, Lundahl teaches that a robot (Lundahl fig. 1, “Robotic Manipulator 1”; [0013]) in an enclosure (Lundahl fig. 1, “Safety Enclosure 11”; [0014]) may place articles (e.g. Lundahl fig. 1, “packages 6” [0013]) on exit conveyors (Lundahl, fig. 1 “short takeaway conveyor belt 8” and “belt conveyor 9”; [0014]) which protrude into the enclosure, (see Lundahl fig. 1 which shows conveyor 9 protruding into enclosure 11) and the conveyor may be operated in order to remove the article from the enclosure. ([0015] “Once the package makes contact with the takeaway belt, the robot releases the 


Kruck and Lundahl are analogous art because they are from the same field of endeavor as the claimed invention of pick and place robotic systems; and contain overlapping functional and structural elements. They each contain an articulated robot which picks and places articles; further they each contain the robot inside an enclosure.
 
Accordingly, Examiner finds that 1) the prior art contains a base method (the method of Kruck as articulated in the rejection of Claim 1, supra.) upon which the inclusion of an exit conveyor for conveying parts placed on the conveyor by a robot to the outside of the robotic enclosure can be seen as an improvement. 2) That the prior art contains a “comparable” method (the unloading robot and takeaway conveyor technique as described in Lundahl) which has been improved in the same way as the claimed invention by the incorporation of an exit conveyor for conveying articles out of the robotic enclosure. 3) One of Ordinary Skill in the art could have applied the known improvement in the same way to the base method, and the results would have been predictable at least because Lundahl teaches that such an improvement “simplifies the operation of the robot during unloading of articles” (Lundahl [0011] “This greatly simplifies the system design since the robot does not need the precision to securely lift and carry the package. The robot only needs to move the package onto the conveyor that is actively and advantageously positioned for each package removal action. The Kruck and Lundahl (see MPEP 2143.I.C)



Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck in view of Okuzono, further in view of Nair, US Pg-Pub 2011/0213497 (hereafter Nair).
Regarding Claim 4, The combination of Kruck and Okuzono teaches all of the limitations of parent claim 1,
the combination differs from the claimed invention in that while Kruck waits to place the first raw part into the second vise until a predetermined portion of the machining process has been completed (see rejection of Claim 3, supra.) Kruck does not appear to teach:  
operating the robot to move to a perch position after picking the first raw part and wait at the perch position … before placing the first raw part into the second vise.
(nb. that is specifically that Kruck does not appear to teach moving to an intermediate perch position between pickup of the part and placement in preparation for machining.)

However, Nair teaches that a robot (figs. 2, 3A-3C; “robot 200” [0035]) may pick a raw part (for example a plate; [0035] “the robot 200 may move to a first extended position … and pick up a plate for example”) then move to a perch position ([0035] “the robot 200 place the workpiece at a station for further processing ([0035] “The extendable arm 210 of the robot 200 may then move to a second extended position … and place the plate at a second station”), and that to operate in this way is advantageous in order to avoid obstacles within the tool space ([0036] “when the user requests the robot 200 to make a particular transfer, the robot 200 knows the path to travel between the first and second stations or teachpoints, avoiding obstacles within the tool space.” ).

Nair and Kruck are analogous art because they are from the same field of endeavor as the claimed invention of pick and place robotic systems, and contain overlapping structural and functional elements.  They each contain an articulated robot which picks and places articles; further they each place and retrieve articles which are subject to machining processes.

Accordingly, one of ordinary skill in the art could have modified the method of the combination of Kruck and Okuzono by incorporating the movement to a safe perch position between picking and placing of the workpiece, as suggested by Nair, thereby arriving at the claimed invention. 

One of ordinary skill in the art could have been motivated to make this modification in order to reduce the likelihood of collisions, as suggested by Nair ([0036] “Therefore, when the user requests the robot 200 to make a particular transfer, the robot 200 knows 
 
Regarding Claim 10, the combination of Kruck and Okuzono teaches all of the limitations of parent claim 7,
the combination differs from the claimed invention in that while Kruck waits to place the first raw part into the second vise until a predetermined portion of the machining process has been completed (see rejection of Claim 3, supra.) Kruck does not appear to teach:  
operating the robot to move to a perch position after picking the first raw part and wait at the perch position … before placing the first raw part into the second vise.
(nb. that is specifically that Kruck does not appear to teach moving to an intermediate perch position between pickup of the part and placement in preparation for machining.)

However, Nair teaches that a robot (figs. 2, 3A-3C; “robot 200” [0035]) may pick a raw part (for example a plate; [0035] “the robot 200 may move to a first extended position … and pick up a plate for example”) then move to a perch position ([0035] “the robot 200 then retracts to the safe zone 250”) before then moving to place the workpiece at a station for further processing ([0035] “The extendable arm 210 of the robot 200 may then move to a second extended position … and place the plate at a second station”), and that to operate in this way is advantageous in order to avoid obstacles within the tool space ([0036] “when the user requests the robot 200 to make a particular transfer, 

Nair and Kruck are analogous art because they are from the same field of endeavor as the claimed invention of pick and place robotic systems, and contain overlapping structural and functional elements.  They each contain an articulated robot which picks and places articles; further they each place and retrieve articles which are subject to machining processes.

Accordingly, one of ordinary skill in the art could have modified the method of the combination of Kruck and Okuzono by incorporating the movement to a safe perch position between picking and placing of the workpiece, as suggested by Nair, thereby arriving at the claimed invention. 

One of ordinary skill in the art could have been motivated to make this modification in order to reduce the likelihood of collisions, as suggested by Nair ([0036] “Therefore, when the user requests the robot 200 to make a particular transfer, the robot 200 knows the path to travel between the first and second stations or teachpoints, avoiding obstacles within the tool space.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119